Case: 20-61096     Document: 00516386461         Page: 1     Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 8, 2022
                                  No. 20-61096                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Osmin Requeno-Gomez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A098 657 469


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Osmin Requeno-Gomez, a native and citizen of El Salvador, petitions
   for review of the Board of Immigration Appeals’ (BIA) denying his motion to
   reopen his removal proceeding in order to rescind an in absentia removal
   order and to grant cancellation of removal.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61096      Document: 00516386461            Page: 2   Date Filed: 07/08/2022




                                      No. 20-61096


          In considering the BIA’s decision (and the Immigration Judge’s (IJ),
   to the extent it influenced the BIA), legal conclusions are reviewed de novo;
   factual findings, for substantial evidence. E.g., Orellano-Monson v. Holder,
   685 F.3d 511, 517–18 (5th Cir. 2012).         Under the substantial-evidence
   standard, petitioner must demonstrate “the evidence is so compelling that
   no reasonable factfinder could reach a contrary conclusion”.          Chen v.
   Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Denial of a motion to reopen
   is reviewed “under a highly deferential abuse-of-discretion standard”.
   Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).          An
   erroneous interpretation of the law is an abuse of discretion. Id.
          On 1 November 2005, Requeno was served with a notice to appear
   (NTA) with an unspecified date and time. The Government mailed Requeno
   a subsequent NTA which included the date and time of the immigration
   hearing in February 2006. When Requeno did not appear at the hearing, the
   IJ ordered him removed in absentia.
          More than 12 years later, Requeno moved to reopen the removal
   proceedings, asserting the 2005 NTA was inadequate under Pereira v.
   Sessions, 138 S. Ct. 2105 (2018), because it did not provide notice of the date
   and time of the hearing. Based on then-existing precedent, the BIA affirmed
   the IJ’s reasoning that a follow-up notice perfected the NTA, and the
   perfected NTA formed the basis for the in absentia removal under 8 U.S.C.
   § 1229a(b)(5)(A). This activated the “stop-time rule”, ending the 10-year
   period of continuous presence that is a requirement for cancellation of
   removal under 8 U.S.C. § 1229b(d)(1). See Pierre-Paul v. Barr, 930 F.3d 684,
   689 (5th Cir. 2019), abrogated in part on other grounds by Niz-Chavez v.
   Garland, 141 S. Ct. 1474 (2021).
          Subsequent to the BIA’s decision, the Supreme Court held the plain
   language of 8 U.S.C. § 1229(a)(1) “allows the government to invoke the stop-




                                           2
Case: 20-61096      Document: 00516386461          Page: 3   Date Filed: 07/08/2022




                                    No. 20-61096


   time rule only if it furnishes the alien with a single compliant [NTA]
   explaining what it intends to do and when”. Niz-Chavez, 141 S. Ct. at 1485.
   By requiring a “single compliant” NTA, Niz-Chavez overruled our court’s
   jurisprudence that allowed for a defective NTA to activate the stop-time rule
   if perfected by follow-up notice. See Rodriguez v. Garland, 15 F.4th 351, 355
   (5th Cir. 2021) (explaining “Niz Chavez v. Garland made plain that the
   § 1229(a) notice requirements must be included in a single document”). Our
   court later held the two-step process also failed to provide sufficient notice
   to support an in absentia removal order because in absentia removal also
   requires the single compliant NTA mandated by § 1229(a)(1). Id. (applying
   Niz-Chavez “in the in absentia context”).
          Niz-Chavez and Rodriguez, therefore, undermined the legal basis for
   denying the motion to reopen, resulting in an abuse of discretion. See Barrios-
   Cantarero, 772 F.3d at 1021 (explaining denying motion to reopen due to
   insufficient notice constitutes abuse of discretion).      The Government
   concedes that, in the light of Niz-Chavez, this matter should be remanded to
   the BIA to address Requeno’s eligibility for cancellation of removal.
          Because the holdings in Niz-Chavez and Rodriguez were subsequent to
   the BIA’s decision, we: GRANT the petition for review; VACATE the
   BIA’s decision; and REMAND this matter to the BIA for reconsideration
   in the light of Niz-Chavez and Rodriguez.




                                         3